ON REHEARING
BOOKOUT, Judge.
I
The appellant contends his statement was not admissible into evidence pursuant to Chandler v. State, 283 Ala. 29, 214 So.2d 306 (1968). Appellant contends that since several persons were present when the statement was taken by Captain Beasley, a showing that Captain Beasley made no threats or gave no promises of reward was insufficient to establish that the statement was voluntary, in that Chandler requires a predicate that none of the law enforcement officers nor anyone in their presence made any promises or threats.
The testimony in the instant case establishes, at the beginning of the interview, the presence of the appellant Huey Mackey, his accomplice John T. Fikes, the mother of John T. Fikes, Captain Beasley and Detective Gary R. Knight.
At 10:27 A.M., the appellant’s rights were explained to him, and he signed a “Waiver of Rights” form, which was witnessed by Knight and Beasley at 11:00 A.M. that date, February 3, 1974. The last sentence in that statement immediately above the appellant’s signature is, “No promises or threats have been made to me and no pressure or coercion of any kind has been used against me.” (State’s Exhibit No. 2, R. p. 81).
The record establishes that at the time the appellant’s confession was given to Captain Beasley, at 1:40 P.M. that date, no one was present but the appellant and Beasley. The signature of the appellant was witnessed only by Beasley, appearing on R. p. 85.
On voir dire examination of Captain Beasley, counsel for appellant asked:
“Q. Were they all present at the time you took this statement at d :40 from Mr. Mackey ?
“A. At the time I took the written statement,' no, sir. They weren’t. They were over in the other office.”
The record establishes that while Captain Beasley was taking Mackey’s statement, Detective Knight was taking Fikes’ statement in another office.
*204We are of the opinion that the record sufficiently sustains the trial court’s ruling as to the voluntariness of the appellant’s statement.
II
The appellant contends that during the questioning, he requested an attorney, but was told by Captain Beasley that he had already given a statement and, therefore, did not need one. This was emphatically denied by Captain Beasley during several parts of his testimony. On R. p. 52, Captain Beasley was questioned by the court as follows:
“THE COURT: Did you tell him that you would stop and get him a lawyer at any time he wanted to ?
“THE WITNESS : Yes, sir. Told him he could call a lawyer and he said he didn’t want to call one and I said, ‘Do you want to call your mother and have her to call you a lawyer?’ And he said, no, he didn’t.
“THE COURT: Did you tell him that if he was unable to pay for a lawyer that the Court, State would appoint one?
“THE WITNESS: Yes, sir.
“THE COURT: The Court would appoint one for him free of charge ?
“THE WITNESS: Yes, sir.”
Captain Beasley steadfastly gave essentially the same answer under repeated questioning on this point. We believe the testimony in this regard is ample to support the finding of the trial court that the appellant made a knowing, intelligent and understanding waiver of his rights.
We have carefully reviewed the contentions of the appellant on application for a rehearing and do not find them to merit a reversal of our prior decision.
Opinion extended, application overruled.
All the Judges concur.